DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 4-22 have been presented for examination.
Claims 3 has been canceled.
Claims 1, 2 and 4-22 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 
Response to Arguments
Applicant's arguments/amendments filed 06/29/2022 have been fully considered. The rejection of claims 18-20 under 35 U.S.C. 103 is withdrawn in view of the amendment to the claims. 
Applicant’s arguments/amendments regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues on pg. 13 paragraph 1 that the claimed invention improves upon the technological process of the design of component which comprises an anisotropic material. Examiner respectfully disagrees and asserts that the design of the component which comprises an anisotropic is the abstract idea. Therefore, the alleged improvement is an improvement of the abstract idea itself and not to any other technology or technical field. MPEP 2106.05(a) recites “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” In this case, claim 1 does not recite any elements in addition to the abstract idea, therefore there are no additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Applicant recites on pg. 13-14 portions of the specification that discusses how the improvements are realized, however none of the additional elements from the portion of the specification are recited in the claim. The improved computational efficiency is an improvement of the algorithm. The rejection under 35 U.S.C. 101 is maintained.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2 and 4-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 In view of Step 1 of the analysis, claims 1, 2, and 4-17 and 18-20 are directed to a statutory category as a process, and claim 21-22 are directed to a statutory category as a machine.
In view of Step2A, Prong One, the claims are directed to a judicial exception as an abstract idea in the form of mathematical concepts and mental processes. Claim 1 recites:
initializing mathematical design variables, the mathematical design variables including a first orientation tensor;
mapping the first orientation tensor to a second orientation tensor of physical design variables, wherein the mapping ensures that the second orientation tensor substantially satisfies a first constraint independently of whether the first orientation tensor satisfies the first constraint;
calculating, using the physical design variables, a value of an objective function F, which represents a quantity to be optimized, by simulating a performance of the component when the anisotropic material is oriented according to the second orientation tensor; and 
iteratively adjusting the mathematical design variables to optimize the value of the objective function F, the first constraint being indirectly imposed on the optimization of the value of the objective function F through the mapping from the mathematical design variables to the physical design variables rather than being directly applied to the mathematical design variables
wherein the mapping of the first orientation tensor to the second orientation tensor includes that the mapping ensures that the second orientation tensor substantially satisfies a second constraint, the first constraint is a constraint on diagonal elements of the second orientation tensor, and the second constraint is a constraint on off-diagonal elements of the second orientation tensor
The limitation of “initializing mathematical design variables, the mathematical design variables including a first orientation tensor;” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as encompassing mathematical concepts. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “initializing” in the context of this claim encompasses the user mentally determining initial values as well as the mathematical concept of defining variable values before using them in a calculation
Similarly, the limitation of “mapping the first orientation tensor to a second orientation tensor of physical design variables, wherein the mapping ensures that the second orientation tensor substantially satisfies a first constraint independently of whether the first orientation tensor satisfies the first constraint”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with pen and paper as well as encompassing mathematical concepts. For example, “mapping” in the context of this claim encompasses the user mentally or with pen and paper projecting the first orientation tensor onto a second orientation tensor using mathematical functions or relationships. 
Similarly, the limitation of “calculating, using the physical design variables, a value of an objective function F, which represents a quantity to be optimized, by simulating a performance of the component when the anisotropic material is oriented according to the second orientation tensor”, as drafted, is a process that, under its broadest reasonable interpretation, encompasses mathematical concepts. For example, “calculating” in the context of this claim encompasses performing mathematical calculations to determine a result. A tensor falls within the scope of a mathematical concept/relationship and the optimization function is itself a mathematical equation. Therefore the limitation recites a mathematical concept.
Similarly, the limitation of “iteratively adjusting the mathematical design variables to optimize the value of the objective function F, the first constraint being indirectly imposed on the optimization of the value of the objective function F through the mapping from the mathematical design variables to the physical design variables rather than being directly applied to the mathematical design variables”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with pen and paper as well as encompassing mathematical concepts. For example, “iteratively adjusting” in the context of this claim encompasses the user mentally or with pen and paper repeating the process by performing mathematical calculations in order to optimize the value.
Similarly, the limitation of “wherein the mapping of the first orientation tensor to the second orientation tensor includes that the mapping ensures that the second orientation tensor substantially satisfies a second constraint, the first constraint is a constraint on diagonal elements of the second orientation tensor, and the second constraint is a constraint on off-diagonal elements of the second orientation tensor.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with pen and paper as well as encompassing mathematical concepts. For example, “mapping” in the context of this claim encompasses the user mentally or with pen and paper ensuring that the mapping satisfies certain requirements using mathematical functions or relationships.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Claims reciting mathematical relationships, mathematical formulas or equations, or mathematical calculations fall within the “Mathematical Concept” grouping of abstract idea. Accordingly, the claim recites an abstract idea.
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the claim does not recite any elements in addition to the abstract idea. Accordingly, the claim is not integrated into a practical application. The claim is directed to an abstract idea
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any elements in addition the abstract idea. The claim as a whole directs to an abstract idea without significantly more. The claim is not patent eligible.
Claims 2 and 4-17 further limit the “Mathematical Concept” abstract idea of claim 1 with additional limitations that describe mathematical algorithms and relationships used to carry out the claimed mathematical concepts. The claims do not recite any additional elements to the abstract idea and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.
	Claims 18-20 recite similar limitations and are also directed to the abstract idea grouping of “Mathematical Concepts” and “Mental Processes.” These claims are rejected using the same rationale used in claims 1-17 above.
	Claims 21 recite similar limitations and are also directed to the abstract idea grouping of “Mathematical Concepts” and “Mental Processes.” The claim recite an abstract idea using the same rationale used in claim 1 above. Claim 21 recites the additional element of an apparatus comprising circuitry.
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application. The claim recites additional elements “circuitry”. The circuitry is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.04(d) and 2106.05(f)). Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using circuitry to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The claim is not patent eligible.
Claim 22 recites the additional limitation of “fabrication tool configured to fabricate a component having an optimized orientation of the anisotropic material determined by the circuitry.” However this limitation is viewed as insignificant extra-solution activity of insignificant application and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea (see MPEP 2106.04(d) and 2106.05(g)). 

Examiner Comment
Examiner notes that claims 1, 2 and 4-22 are not rejected under prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20110052063 A1 teaches indirectly applying constraints ([0024]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666. The examiner can normally be reached Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2147


 
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147